Mr. Justice Carter delivered the opinion of the court: This is an appeal from a judgment of the county court of Vermilion county overruling objections to certain taxes and rendering judgment and order of sale against the property of appellant, receiver of the Chicago and Eastern Illinois and Eastern Illinois and St. Louis Railroad Companies. Objections were made to the county tax. as to. the item for “public buildings, light, heat and repairs, $12,000,” on the ground that the levy was for several purposes and the amounts were not separately stated. The statute requiring the levy of a county tax for several purposes to state the amount for each purpose separately does not require the subdivision of items which are properly embraced within some general designation. This court has said that it is neither necessary nor practicable that each particular purpose for which the tax is levied be specifically stated. The statute must receive a reasonable and common sense construction. (People v. Cairo, Vincennes and Chicago Railway Co. 237 Ill. 312.) In People v. Chicago, Burlington and Quincy Railroad Co. 266 Ill. 196, an item “for repairs upon and care, support and maintenance of court house, $4000,” was objected to on the ground that the purposes were not separately itemized. The court there held that the items were sufficiently specific. The words used there are no more specific than those here under consideration. In both, the purpose was the maintenance, repair and care of public buildings. The trial court rightly overruled this objection. A further objection was made to two items, “State’s attorney’s salary, $5000,” and “State’s attorney’s assistant, $2100,” because these • two salaries were, under the law, (except the part from the State,) payable out of fees, fines, forfeitures and penalties collected by the State’s attorney’s office, and only the deficit, if any, should be included in the tax levy. It was also objected that since $400 of the State’s attorney’s salary was payable by the State the county had no right to levy a tax for that portion. This court has held that a levy might properly be made of an amount sufficient to make up an estimated deficiency in fees, fines, forfeitures and penalties to pay the salary of a State’s attorney and his assistants. (People v. Toledo, St. Louis and Western Railroad Co. 265 Ill. 502; People v. Toledo, St. Louis and Western Railroad Co. 267 id. 142.) While these salaries, under section 2 of the State’s Attorneys act of 1913, (Laws of 1913, p. 360,) are a proper charge against the county, payable out of its general funds, that statute provides that all fees, fines, forfeitures and penalties collected by the State’s attorney should be paid into the county treasury, to be held as a special fund for the payment of the salary of that official and his assistants. The only amount that should be raised by taxation for the payment of such salaries is the deficiency, if any, between the amount of said fees, fines, forfeitures and penalties so collected and the amount necessary for the payment of the salaries. The evidence shows that in previous years the State’s attorney collected in such fees, fines, forfeitures and penalties within two or three hundred dollars of an amount sufficient to pay such salaries. The county board has a reasonable discretion to determine in advance the amount that must be levied to meet such deficiency and furnish that portion of the salaries required to be raised by general taxation. (People v. Illinois Central Railroad Co. 266 Ill. 126; People v. Atchison, Topeka and Santa Fe Railway Co. 261 id. 33.) The county board in this case, however, did not exercise its judgment or discretion but arbitrarily levied the full amount for the salaries of the State’s attorney and his assistant, without deducting even the $400 payable by the State. Counsel for the People argue that the amount of the fees, fines, forfeitures and penalties to be collected by the State’s attorney was taken into consideration in determining the amount of the county tax levy, being deducted from the total of that levy. This is not in accordance with the statute. The law requires the levy to specify the amount levied for each purpose, creating out of the collections by the State’s attorney’s office a special fund for the payment of these salaries. The county board could only levy a tax, as to salaries of the State’s attorney and his assistant, for an amount equal to the estimated deficiency in the collections of the State’s attorney’s office. The trial court should have sustained this objection. The further objection is made that an item of $600 “for State’s attorney’s stenographer” was improperly in-eluded in the levy. Said State’s Attorneys act of 1913 provides in section 3, among other things, that the special fund collected from fees, fines, forfeitures and penalties shall be paid out and distributed as follows: “Out of said fund the salaries of the State’s attorney and all assistant State’s attorneys shall be paid, or so much thereof as said fund will meet, the balance of said salaries, if any, to be paid by said county as herein otherwise provided: And, further, provided, that on July first of each year, the county treasurer shall, if there remain in said fund after paying said salaries then due and lawful employees of said. State’s attorney’s office and other legal expenses, of said State’s attorney’s office, and retaining a sum sufficient to pay one quarterly payment of said salaries, and [any] balance, pay over said balance to the county superintendent of schools of said county to be by him turned into and to become a part of the distributable school fund,” etc. (Laws of 1913, p. 360.) Before said State’s Attorneys act of 1913, just quoted from, became law, this court held in People v. Cincinnati, Lafayette and Chicago Railway Co. 247 Ill. 506, that there was no such officer as a county stenographer and no authority for the appointment of one, and that the salary of such officer could not be included in a levy of a county tax in the item “salaries for county officers,” the plain intimation of the opinion being that the legislature could authorize, by appropriate legislation, the appointment and payment of a county stenographer. Manifestly, it was intended by said section 3 of the State’s Attorneys act that other employees than assistant State’s attorneys could be lawfully employed in the State’s attorney’s office and paid out of any excess in fees, fines, forfeitures and penalties collected by such office. In the larger counties of the State a stenographer may be as necessary for the proper performance of the State’s attorney’s duties as an assistant. Under proper conditions the county board may authorize such employment and pay therefor, provided the State’s attorney does not collect fees, fines, forfeitures and penalties sufficient to pay such stenographer, as provided in said section 3 of the State’s Attorneys act. Indeed, this court has sanctioned the payment of “court stenographer’s” fees by the county out of general taxes before the passage of said State’s Attorneys act. (People v. Bowman, 253 Ill. 234.) This conclusion is not in conflict with any decision heretofore handed down by this court. . Appellant further objects to the item of $61,000 for State aid roads and bridges. Counsel earnestly argue that this amount is excessive. It is shown that the amount allotted by the State Highway Commission to Vermilion county for State aid roads, including the re-allotment, March 10, 1915, was $34,133, and that the county board at its September meeting, 1913, levied and appropriated for State aid roads the sum of $30,476. It is argued that the difference ($3657) is all that the county board had any authority to levy at its September meeting, 1914. The present Road and Bridge law provides for the allotment by the State Highway Commission each year to each county, from appropriations made by the General Assembly for carrying out the provisions of this law, of an amount bearing the same ratio to the total State appropriation for that year that the total amount levied in such county for roads and bridges bears to the total amount levied in all the counties in the State as determined from the last report in the office of the Auditor of Public Accounts. The law further provides that the sum so allotted to each county shall be used to defray the cost of constructing State aid roads, but that it shall not be used to defray more than one-half the cost of any improvement made under the provisions of said law. Obviously, therefore, the amount to be allotted to any county depends not only upon the amount of such county’s appropriation but upon the State’s appropriation and the amount of the appropriations in other counties. The Forty-ninth General Assembly, for the purpose of building and maintaining State aid roads for each of the years beginning July i, 1915, and July 1, 1916, appropriated $1,000,000. Section 22 of the said Road and Bridge law provides that the county board may appropriate the necessary funds for the construction of State aid roads if there be sufficient in the treasury available for the. purpose. This necessarily presupposes a levy prior to the making of the appropriation, otherwise there could be no funds in the treasury applicable to the purpose. To secure an allotment from the appropriation for the two years just referred to, beyond question it was necessary for the county board to make an appropriation. The county could not receive an allotment larger than the amount appropriated or larger than its proper amount of the total appropriation. It follows that the county board must exercise its judgment as to the amount which should be appropriated. There was allotted to the county in July, 1915, the sum of $29,428.78. The county has appropriated, therefore, $27,914.22 more than has been allotted to it, but a further allotment will be made hereafter. When this levy was made there was no means of knowing that a sum equal to the allotment of July, 1915, would not be allotted to the county within the year. Even though the amount levied exceeds the amount which may be allotted to the county for any one year, the excess can not be said to be void for want of power in the county board to make the appropriation, as the board has the right to exercise reasonable discretion and business judgment as to the amount of the levy. People v. Atchison, Topeka and Santa Fe Railway Co. supra. The further objection is made that the amount of this appropriation levied for roads should have been,stated separately from the amount levied for bridges. This court held that these amounts should be levied in separate items in People v. Illinois Central Railroad Co. 266 Ill. 183. The conclusions in that case must control here, under the present wording of the statute. This objection on this point should have been sustained. The further objection was made to the following items in the town tax of Ross: “Lighting town hall in Rossville, repair of closets and heating plant at Rossville and Alvin town halls, janitor service at Alvin town hall, repair' of buildings and grounds of town halls, $1797.” It is argued that the amount of this levy should have been itemized, designating the amount.for each purpose separately. The provisions of the Revenue law requiring a separate statement by the county board of the amount required for each purpose for which taxes are levied does not.apply to the town tax. The requirement of section 122 in regard to the levying of town taxes is only that the proper authorities shall certify to the county clerk the amounts that they require to be raised by taxation. The information as to the separate items can be found by the tax-payer in the town clerk’s office. (People v. Cairo, Vincennes and Chicago Railway Co. 266 Ill. 557.) The judgment for this tax was, however, rendered against all of the property of appellant located in said county. It should have been limited to appellant’s property in said town of Ross. People v. Toledo, St. Louis and Western Railroad Co. 266 Ill. 112. The further contention is made that the objection to the road and bridge taxes of the towns of Danville, Pilot and Sidell should have been sustained because the highway commissioners of each of said towns certified a rate per cent to be expended for road and bridge purposes instead of certifying a specific amount in dollars and cents. Under the statutes as construed by this court this objection should have been sustained. People v. New York Central Railroad Co. 271 Ill. 231; People v. Illinois Central Railroad Co. 271 id. 236. The judgment will be reversed and the cause remanded, with directions to sustain appellant’s objection to the salaries of the State’s attorney and his assistant, to the road and bridge taxes, including those of the towns of Danville, Pilot and Sidell, and to overrule all other objections and to render judgment accordingly, limiting the judgment for the town tax for the town of Ross to the property of appellant located in that town. Reversed and remanded, zvith directions.